OFFICE   OF THE ATTORNEY    GENERAL         OF TEXAS
                        AUSTIN




HoAor4bls -84~0 Brady
County Attommy .
lluAtceuty
Urson*rtlls,Ten8




                                           f t&o raid Yurriolp*l
                                           At OAQ the Sal4 omployoor
                                            appmve(l or rejeotod

                                           iAi0A of this aop6rtm~t
&A the aboo 4                       A     part a8 follow:
                                  *rots     aacing    for 6A

                           ing w&or *ho CheWor     from
                           r the hhyor4ounoil Term
                     A an umpl0yerWorkiAg for Huni-
                    t OOAttAlk4to work iA that oam-
                    rother bar booa 410064d 48 a
                    esitlaity, whl4h maid Oo11pil-
                  eoomand thn 4sploy44a of th4 uld
                  t ~16nt and the maid rmplo~e4a ara
    to be approved or @sat46 by the City Counail
    the City C4unall being com~on4+l  et a Mayor ad
    Two C0mulfsoloA4rs,one of ~~4oh Coumissioasr8
    lo the brothsr of thr sstployaOt*
        “Cn fanuary 7, lQ4E you replied that you oould
    not furti4h OP~A~OA on Ohi4 QuoetLon Qu4 to the
    fast that the deprtniant had A0 juri4dlotioaof
    muAioip*l natterm.
Bsaoreblo Bugat Brady, Pago e


                *It     i0    D0t
                               my intantlon  at all to auk
        any opmfal         Zavoro of the dapcrtacmt or to
        4Ok you        bo make ans  opmoial 4X44pidOAO to
        BOW  I-U148 r4htiAg f0 tUrAhhiAg    Of OpiA-
        ion, but xl11 otate that thio OpiAiOA   10                                 A00
        uentrd ror the purpne of rottllng any auni-
        Cl&ml   diagute, but rather 1 denim to kAeu
        whathas   or not tha working of UL wqloyeo
        under    the above           olrcumotanoao comtitutem                          l
        rlolation of Art1414 42JZ 13~1 Cod0 Btato
        of roxao. %4 Or4 t444d with prOO4OUtiOA iA
        oOUA%Y COUP%           iA    tPf0        OOUAt~     iA    thiS      40AAOo-
        tion and if it io ~oooib~a for                            you+ 6opart-
       lpeAt t0     render          aA    OQiAiOA it            wOU.~I b4 Of
        greet    oorri4o        to       urn.*

                Artfals 43&, VIrnoA'a Aauotatd                               Pea81 Code, rsodo
a0   r0u0w0;


              *We orrioem of thi.0Stntcl or any oili-
       Qor et a4 dimtriat, oowtt, oity,       ynolnot,
       mhool dio tr io or   t,othsr muaioipal  lub&lvl-
       oioa of thlo State, or *ny srtioar     or mclabor
       et any State, diotrlat, oounty, aitr, loPoa1
       diotriot or other muniofpal bamrd, or J&e
       of 8ny oourt, oreaSed by or wdar authority
       et aAy gOAOXi%l.  sr opoai81 l*w 41 turn StaM,
       or any mombar of tha Legl814tW8, a&all ap-
       pOtA%,   Or YOti for oS OOiIfim th4 lp p OtAb                                        UAt
       to anr   ottl44,  pooltlon, olrrkohip employ-
       aent   or duty, of say parmen relatoi Within hho
       oooond begma by affinity or *i%hiA      the third
       dugrem     by     UOAOOA$UiAit~              ti    fh0     &‘4TO0A     00   a
       p o intfa gor lo             rating, or to any other momgsr
       of aA7 OUOB beard, tha xagimlOtur4,      or oanrt
       of ntioh ouah person 00 8ppOiDtilDg     Or Yetdug
       my bs a AeAbeP,   when the IlalarY,t-0,       or
       aoargrnuation of mch sppolntee lo to be pal@
       for, diroctlf or indi,rQotlyout of or tram
       &$UbltO fundo Br f MO Of OffbS      4t u3y kiA& ar
       aharae    ter     wh6 tooever.*

                &rtlale 43?5,Yernon*m Amaotatsd Pwl                                    Cedea provideor
                ""Ehslnhlbitlono         sat              forth ia thio 18w
       #&all     apply        64 #Ad fAoh&e                b&o *8x88@re
       g$Aubwaa&             Uo~ernor,  Ypaker               et the 8ouoe              of
Honorable Eqrns Bralt, Page 3


       Wspm8mt*tirr8, Railro44 CQlPrlsulonsr8,
       head of dqmrtmaata of tba Btato govern-
       mmt,  judges nn& member8 ot any aa4 til
       Bonrd8 and oourta eot8bli8hedby or under
       the authority ot any general or 8peclal
       law of thla State, sa~mberrof thm L&8-
       latur8, syyor8, QOSid88iOD8X8,X8COrhX8,
       aldmaon and nrbor8   ot fbohool board8 ot
       iA4OXj~XUteb@iti88 and $OWM, ;ublio
       88hoOl trU8t888, OttiO8F8 anb mMber8 ot
       bOati8 Ot MMf;W8 Ot th8 &Et8 UniVerrity
       U&d Or it8 88WWai bFaAOb88, and Qi thb
       Val’iOU8      stat8     cdlUOatiOti      iil8titUtiOAS   Und
       ot th8 rarioil8EititeiCl4uao~ymZ~ iNtltu-
       tloao, and of the p8dtentlarier.   TUo
       8NBUWWtiOfl8hs11 llOtbe h8ld tr,eXOhl&~
       trim               rno stfwt or thi8 law
            the opcrrcllttoo
       any prr8On tnoludsdwithin it8 gamr&l
       PIOV18i@PLI.-

               Xt    3.8 ap&HU’UIt     tr@U3
                                           the      tOI%gOlng 8tatUtb.8that
tb8   aity    et Orasavill8 oanat& saplop nnpons reiht0e                t6   a
member ot tha cltq 0&#81OA    rl.thlnthe roooad &em.                         by
atilnity or rlthin tha third 68grar by consan&nity.
                                      i8
               COlbt8XWl 8OA88llgUinit~          th0 Fd.SAtlOBllhi~     Wi8t-
iOg bataeon         peE8OZi8   Who   bO8a8lld
                                          trW   the 48UO OOrmOll aMa8-
tar but not iron aaah other. Lb.81              OOMaCl@Uiait~ i8 th8
Tdatlon8hi        eXi8ting    between psr801l8 Whun OM i8 Q88oOnded
irem the ot#i    sp. X&i OCm~bh@j      the dwl”588   bt lh#l        QCMM-
$ufafty    axis tit@    b8tWsm    tWO psr&?ari# lVwy @Q8mtiian        in   the
dir8Ot    @OU?88    ot x818tiOn8hip    u&@8    a d#@XOO. 'Ph.adho
ot alonputingaollstsml eQn88ngulnlty i8 tn di8aMer the
common anoe8Cor, to begin with hkr an8 to r8akon Qarmrar&
and t&s brgreu tha two jMW8On8, ox tha more remot..ot thaa
le dlrtent sroa, tbs moeetor i8 tiu d8gres ot the klndrra
8Ub8iStiw batwean t&f@.. 931~8,bXOthar8 are Xelat84 to each
othur in t&o iir8t degrprebesamm from tba tutlmr aiwh 0~
of them 18 @AS da@%..   (Tyl*r Tap 8. 8. Co. wd Douglvr v.
evsrtcn, 1 Tsr. 26s)
               &I    VfeW   Ot th@     fOXO&OiXI#,    W6 Z’O8mOttU117   *138W8T
the   4bOY8    rtat8d quaetion in the            n@ll#ltiVO.

         %I call your attention to opia%ofw X06. 04471,
04708, and Q-2226, rkrfehwe think 8U@&+OFt8 She WNWlU8iQn
I